DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 6, 14, 29-36, 39, 41, 42, 44-49 are currently pending.
Applicant’s election without traverse of Group I in the reply filed on 4 March 2021 is acknowledged.
Claim 48 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 March 2021.
	Claims 1, 6, 14, 29-36, 39, 41, 42, 44-47 and 49 are examined herein.
	It is noted that the claims listing includes claim 48 as “previously presented”.  It should be listed as either “withdrawn” or “withdrawn-previously presented”.  

Priority
	The instant Application claims the benefit of priority to US provisional application 62/371,675, filed 5 August 2016.  Priority is acknowledged.

Information Disclosure Statement
The Information Disclosure Statement filed 4 March 2021 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.

Drawings
	The Drawings submitted 4 August 2017 are accepted.

Claim Objections
Claims 29 and 35 are objected to because of the following informalities:  
Claim 29 recites, “The method of claim 1, further comprising the step of providing an IC50 values for each of the combinations…”  The claim structure is grammatically incorrect and should be amended to recite, “The method of claim 1, further comprising the step of providing  IC50 values for each of the combinations…”. Appropriate correction is required.
Claim 34 recites, “wherein the in vitro biological assay is a hNav1.5 channel inhibition assay”.  The claim is grammatically incorrect and should read, “an hNav1.5…” Appropriate correction is required.
Claim 35 recites, “The method of claim 32 wherein the in vitro biological assay comprises electrophysiological measurements in single cells, whereas the electrophysiology measurements comprise patch clamp measurements”.  It appears that the claim should read, “measurements in single cells, wherein the electrophysiology measurements comprise patch clamp measurements”.  The term “whereas” connotes a contrast or comparison, and it appears to 

Claim Interpretation
	With respect to the recitation of Table A in the claims (claim 45 and 49), it is noted for the record that it is not practical to define the invention in words herein nor is it practical to include a listing of the atomic coordinates in the claims herein.  As such, Table A as incorporated by reference in to the claims is a necessity (see MPEP at 2175.05(s).
	Claim 1 recites, “performing a steered molecular dynamics (SMD) simulation of the one or more selected structures and an ion to identify one or more key residues…”  As there are no steps recited for identification, the recitations are merely intended herein.  
	Claim 1 recites, “using a clustering algorithm to identify dominant conformation…”  No steps of any identification occur in the claim.  As such, said step is intended herein.
Claim 1 recites, “wherein if the calculated binding energy of the compound in the preferred binding conformations is equal or less than the binding energy of a known blocker of the cardiac ion channel protein, the compound is predicted to be cardiotoxic; or wherein if the calculated binding energy…is predicted to have reduced risk of cardiotoxicity; and wherein based on the prediction that the compound has reduced risk…the compound is selected”.  Firstly, the claim language is conditional because the claim is recited using the alternative (i.e., using the term “or”).  As such, the claim does not have to include the second “wherein” clause.  If it does not, then the step of “the compound is selected” does not occur.  It is suggested that the claim be amended to include wherein if the calculated binding energy…and wherein if the calculated 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1.  Claims 1, 6, 14, 29-36, 39, 41, 42, 44-47 and 49 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 49 at step (d) includes a step of “performing SMD…to identify one or more key residues”.  However, there are no steps wherein any key residues are actually defined such that any identification may be performed.  Clarification is requested through clearer claim language.  	
Claims 1 and 49, step (i) includes “identifying a plurality of preferred binding conformations…”  The term “preferred is relative as there are no parameters in the claim pertaining to what is considered “preferred”.  Clarification is requested.
	Claim 30 recites, “wherein if the compound is predicted to be cardiotoxic, the method further comprises the step of using a molecular modeling algorithm to chemically modify the compound…”  Due to the nature of the claiming in claim 1 (see above claim interpretation) this step is also contingent and need not be performed should the compound be predicted not to be cardiotoxic.  This is true of claims 31-35, from which depend on claim 30.
	 Claims 45 and 49 recite, “using the coordinates of Table A describing a structure of a 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1.  Claims 1, 6, 14, 29-36, 39, 41, 42, 44-47 and 49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (Prong One);  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to methods for selecting a compound.
With respect to step (2A)(1) The claims are directed to abstract ideas. The MPEP at 2106.04(a)(2) explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to be directed to abstract ideas that fall into the grouping of mental processes (in particular procedures for “selecting” and “identifying”) and mathematical concepts (in particular mathematical steps directed to molecular dynamics; clustering; docking algorithms; and calculations of binding energies.  The dependent recite additional steps that further limit the judicial exceptions in independent claim 1 and as such, are further directed to abstract ideas.  
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.   
The abstract ideas to which the claims are directed are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve information 
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite additional elements that are not an abstract ideas and recite “providing structural information”.  Those steps directed to data gathering, which perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Further steps herein directed to additional non-abstract elements of “processor; computer; storage medium etc…” (claims 46 and 47) do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions.  The claims state nothing more than a generic 
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not an additional elements (or combination of additional elements) may provide significantly more/an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said 
In the instant application, the prior art to, for example, the art to Phillips; Mahdavi; and/or Obiol-Pardo (cited below) recognizes that obtaining data in the context of structural information is routine, well-understood and conventional in the art.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 46 and 47, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  Further exemplified prior art cited below, teach that computing elements are routine, well-understood and conventional in the art.  The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer 
	Dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.  Claims 1, 6, 29, 30-31, 44, 46, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (J. Comput. Chem. (2005) Vol. 26(16):1781-1802) in view of Mahdavi et al. (PLoS One (2014) Vol. 9(8):1-12) in further view of Obiol-Pardo et al. (Journal of Chemical Information and Modeling (2011); Vol. 51:483-492) .
Claim 1 include steps directed to a method for selecting a compound with reduced risk of cardiotoxicity.  With respect to claim 1 the prior art to Phillips et al. disclose the tenants of molecular dynamics, steered molecular dynamics, clustering and docking (see, as example, abstract; pages 1-4; 8). With respect to claims 46 and 47, Phillips et al. disclose the computational aspect of MD simulations, as well as their implementation using software (see entire disclosure; see pages 17-21).
 With respect to sodium channels, the prior art to Mahdavi et al. more specifically teaches the applicability of said simulation techniques to homology modeling of voltage-gated sodium channel (Nav1.4), wherein bacterial Nav channels are used as a scaffold for construction of mammalian representations (page 1, col. 2).  Key residue identification is elucidate and the vAb (page 2, col. 1).  The docking program HADDOCK was further used to create the model followed by further refinement using molecular dynamics (MD) simulations and wherein proposed binding sites and models are elucidated.  Mahdavi et al further disclose identification of key residues and a plurality of preferred docking conformations (page 3).  Mahdavi et al. include binding energy calculations and effects of binding of the µ-GIIA toxin versus other substances at various residues in the Nav channel (page 5).  
	With respect to claim 6, Mahdavi et al. teach structural information obtained from crystal structure information, as example (page 9).
	With respect to claim 29, Mahdavi et al. disclose providing IC50 values for combinations of the protein and the compound (page 4; Table 1).
With respect to claim 30 and 31, Mahdavi et al. disclose varying µ-GIIA by assessing different mutations for establishing binding differences (page 4; Table 1).
	With respect to claim 44, Mahdavi et al. teach molecular modeling among a trajectory of the MD simulation (page 3). 
	Neither Phillips et al. nor Mahdavi et al. specifically disclose cardiotoxicity assessments.  Further, Phillips and Mahdavi do not teach in vitro assays, per se (claims 32-35). However, the prior art to Obiol-Pardo et al. disclose assessment of drug-induced cardiotoxicity in the setting of ion channel proteins (see abstract).  The method specifically includes application of an ion channel docking simulation to predict the binding affinity of a drug to the main phase III repolarization in hERG and KCNQ1 potassium channels, integrated into a model of drug cardiotoxicity (pages 483-484).  Obiol-Pardo teach verification through patch claim assays (page 484).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included assessment of cardiotoxicity, as it is well-known in the art that sodium channels are integral to proper cardiac functioning, as taught by Obiol-Pardo (page 483).  The prior art to Phillips and Mahdavi motivate one to utilize MD techniques for modeling in pharmaceutical development (see Mahdavi et al. at abstract, for example and Phillips et al. at page 2).  As such, one would have had a reasonable expectation of success using molecular dynamics to model cardiac ion channels and asses for cardiotoxicity based on binding energies.  

Conclusion
Claims 14, 36 39, 41-42, 45 and 49 appear to be free from the prior art as the prior art to Phillips et al. in view of Mahdavi et al. in further view of Obiol-Pardo et al. do not teach or fairly suggest the structural information disclosed in Table 1 and as applies to hNav1.5. 

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1631